                                                                                 FILED
                                                                          U.S. DISTRICT COURT
                     IN THE UNITED STATES DISTRICT COURT                      AUGUSTA DIV.

                    FOR THE SOUTHERN DISTRICT OF GEORGIA                 2019 JAN 2lt PH 3= 26

                                   DUBLIN DIVISION                       CLERK
                                                                              S0.D13T. OF GA.
RODERICK BO JACKSON,

             Plaintiff,

      V.                                               CV 318-088


DONOVAN HAMILTON, Warden;
PATRICIA CLARK, Health Case Service
Administrator; and LISA KING, Case
Manager/Counselor,

             Defendants.



                                       ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed, (doc. no. 6).

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion, DENIES Plaintiffs request to proceed in forma paiiperis, (doc. no. 2), and

DISMISSES this action without prejudice. If Plaintiff wishes to proceed with the claims

raised in this lawsuit, he must initiate a new lawsuit, which would require submission of a

new complaint. See Dupree v. Palmer. 284 F.3d 1234, 1236(11th Cir. 2002).

       SO ORDERED thiso^/Aday of January, 2019, at Augusta, Georgia.


                                                 UNITED STATES DISTRICT
